Title: From Thomas Jefferson to William Carmichael, 18 August 1785
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Aug. 18. 1785.

My last to you was of June 22. with a P. S. of July 14. Yours of June 27. came to hand the 23d. of July and that of July 28. came to hand the 10th. inst. The papers enclosed in the last shall be communicated to Mr. Adams. I see with extreme satisfaction and gratitude the friendly interposition of the court of Spain with the emperor of Marocco on the subject of the brig Betsey, and I am persuaded it will produce the happiest effects in America. Those who are entrusted with the public affairs there are sufficiently sensible how essentially it is of our interest to cultivate peace with Spain, and they will be pleased to see a corresponding disposition in that court. The late good office of emancipating a number of our countrymen from slavery is peculiarly calculated to produce a sensation among our people, and to dispose them to relish and adopt the pacific and friendly views of their leaders towards Spain. We hear nothing yet of Mr. Lambe. I have therefore lately proposed to Mr. Adams if he does not come in the French or English packet of this month, that we will wait no longer. If he accedes to the proposition, you will be sure of hearing of, and perhaps of seeing some agent proceeding on that business. The immense sum said to have been proposed on the part of Spain to Algiers leaves us little hope of satisfying their avarice. It may happen then that the interests of Spain and America may call for a concert of proceedings against that state. The dispositions of the Emperor of Marocco give us better hopes there. May not the affairs of the Musquito coast, and our Western posts, produce another instance of a common interest? Indeed, I meet this correspondence of interest in so many quarters, that I look with anxiety to the issue of Mr. Gardoqui’s mission; hoping it will be a removal of the only difficulty at present subsisting between the two nations, or which is likely to arise.
Congress are not likely to adjourn this summer. They have purchased the Indian right of soil to about fifty millions of acres of land, between the Ohio and lakes, and expected to make another purchase of an equal quantity. They have, in consequence, passed  an ordinance for disposing of their lands, and I think a very judicious one. They propose to sell them at auction, for not less than a dollar an acre, receiving their own certificates of debt as money. I am of opinion all the certificates of our domestic debt will immediately be exchanged for land. Our foreign debt, in that case, will soon be discharged. New York and Rhode Island still refuse the impost. A general disposition is taking place to commit the whole management of our commerce to Congress. This has been much promoted by the interested policy of England, which, it was apparent, could not be counter-worked by the States separately. In the mean time, the other great towns are acceding to the proceedings of Boston for annihilating, in a great measure, their commercial connections with Great Britain. I will send the cypher by a gentleman who goes from here to Madrid about a month hence. It shall be a copy of the one I gave Mr. Adams. The letter of Don Gomez, has been delivered at the hotel of the Portuguese ambassador, who is, however, in the country. I am with much respect, Dear Sir, your most obedient humble servant,

Th: Jefferson

